department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list number contact person identification_number telephone number employer_identification_number o o o n a n o n o b t t t m o w o n we have considered your ruling_request dated date you have requested rulings relating to the tax consequences under sec_501 and sec_512 of the internal_revenue_code stemming from your formation of b a wholly-owned for-profit subsidiary facts you are a not-for-profit corporation organized under the laws of state x as of year x1 you are recognized as an organization exempt under sec_501 of the code as an educational_institution you were formed in year x2 as an accounting and secretarial school and you have now evolved into a multi-disciplinary institution you offer degrees at the associate’s bachelor’s masters’ and doctoral levels you have graduate and undergraduate programs in business education hospitality community economic development and liberal arts there are approximately x1 full and part-time students currently students enrolled in various courses offered by you directly or through one of your divisions can participate in traditional campus daytime programs or evening and weekend part-time and hybrid courses at your regional centers you also offer all of your continuing education programs online you launched program a as a division of you and not a separate_entity to improve educational opportunities to working adults your financial activities are combined with that of program a and are reported in your annual form_990 information_returns_program a is an online educational program that allows students to enroll in educational courses through a self-paced and self-directed model this program differs from the traditional class setting where students are required to take a pre-defined number of courses to graduate before students can advance in program a and obtain degrees they have to prove mastery in certain core competencies related to the degree at the time of implementing program a there were no other universities offering degree programs based on this structure of competency- based learning since this competency-based learning program was unique to program a there was no existing computer architecture to run and track the program consequently you developed software x as your own proprietary software you propose to contribute software x to b while retaining a royalty-free license for use in your own operations b would determine and charge a fair_market_value for the license of software x to other unaffiliated organizations for use in creating their educational programs there have been other unaffiliated educational institutions also interested in offering competency-based programs that have inquired about licensing software x from you you are in the process of determining whether the licensing of software x to other entities could be a viable commercial business you formed b and it was incorporated in state y on date x to further develop software x and license it to other educational institutions and commercial businesses b currently does not have any employees or any activities you will own of the stock in b and will appoint all of its directors the initial board_of directors of b will consist of three members of your board_of directors you plan to expand the board_of directors of b to include seven persons within six months of formation and prior to the commencement of any substantial activities pursuant to b’s bylaws a majority of the directors shall not be employed by you nor be on your board_of directors or related to a person employed by or on your board the president of b will not be either a person who is on your board nor one of your employees all compensation that b pays to its directors officers employees and agents for services rendered will be reasonable having a for-profit subsidiary such as b you believe will allow it to thus any equity attract and retain key employees with an equity-based compensation system based compensation system for b’s directors and employees will conform to those offered by comparable entities you will not actively participate in the day-to-day operations of b b will also maintain separate facilities addresses telephone numbers telephone listings and bank accounts and other financial records in the event that b does lease office space from you or receives administrative services from you then b as required by its bylaws will reimburse you for fair_market_value of such use the dividends that you expect to receive from b will be an insignificant percentage of your total support rulings requested your ownership of b will not have an adverse effect on your tax-exempt status under sec_501 the gross_income realized by b will not be treated as unrelated_business_taxable_income to you under sec_512 the dividends that you may receive from b will be excluded under sec_512 from the computation of unrelated_business_taxable_income under sec_512 law sec_501 of the code provides for exemption from federal_income_tax of organizations organized and operated exclusively for religious and other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and which does not engage in substantial lobbying_activities or proscribed political activities sec_1_501_c_3_-1 c of the regulations provides that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if which accomplish such purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations exempt from tax under sec_501 c sec_512 of the code defines the term unrelated_business_taxable_income to mean the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_512 of the code provides in part that all dividends shall be excluded from the computation of unrelated_business_taxable_income sec_512 of the code provides special rules for treatment of income an exempt_organization receives from a controlled_entity sec_512 of the code provides that notwithstanding sec_512 and of the code an organization controlling_organization receiving a specified_payment from another entity which it controls controlled_entity shall include such payment as an item_of_gross_income derived from an unrelated_trade_or_business to the extent such payment reduces the net_unrelated_income of the controlled_entity or increases any net_unrelated_loss of the controlled_entity there shall be allowed all deductions of the controlling_organization directly connected with amounts treated as derived from an unrelated_trade_or_business under the preceding sentence sec_512 of the code provides that the term specified_payment means any interest annuity royalty or rent sec_512 of the code provides in part that the term control means in the case of a corporation ownership by vote or value or more than percent of the stock of such corporation and in any other case other than a corporation or a partnership ownership of more than percent of the beneficial interests in the entity sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption sec_513 of the code provides that the term trade_or_business includes any activity that is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 a of the regulations provides in part that unless one of the specific exceptions of sec_512 or sec_513 of the code applies the gross_income of an exempt_organization subject_to the sec_511 tax is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides in part that in determining whether a trade_or_business is regularly carried on’ regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income further it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one for this relationship to exist the production or the performance of the service from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes whether the activities productive of gross_income contribute importantly to such purposes depends in each case upon the facts and circumstances involved in 326_us_279 66_sct_112 90_led_67 c b the supreme court when construing the meaning of the phrase exclusively for educational_purposes stated this plainly means that the presence of a single non-educational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes in 319_us_436 63_sct_1132 87_led_1499 c b the supreme court ruled on the issue of whether a corporation was a separate taxable entity it was reasoned by the court that a parent_corporation and its subsidiary are separate taxable entities as long as the purpose for which the subsidiary is incorporated are the equivalent of business activities or the subsidiary subsequently carries on business activities in 431_f2d_227 cir the court had to decide whether the business activities of each corporation to which plaintiff taxpayers had transferred partnership property were sufficient to require recognition of the corporations as separate taxable entities the court considered the purpose for which the corporation was organized to determine if its bona_fide intention was to have some real and substantial business function and reasoned that it did and thus its existence should not generally disregarded for tax purposes cir it was stated by the court that the control required for lia in 483_f2d_1098 instrumentality rule is where there is total domination of the subsidiary to the extent the subsidiary manifests no separate corporate interests and functions solely to achieve the purpose of the dominant corporation bility under the analysis you are an organization recognized as exempt under sec_501 any income you produce is exempt from federal income taxes if it is related to your exempt_purpose if an exempt_organization receives income from a trade_or_business that is regularly carried on unrelated to its exempt_purpose it is potentially subject_to tax under sec_511 b was formed as a separate legal entity b will have its own activities and management apart from you b’s establishment as a for-profit corporation needs to be analyzed to determine whether its planned activities or its income will be attributed to you as the parent for federal_income_tax purposes a parent_corporation and its subsidiary are considered separate taxable entities so long as the purposes for which the subsidiary is incorporated are the equivalent of business activities or the subsidiary subsequently carries on business activities 319_us_436 431_f2d_227 cir that is where a corporation is organized with the bona_fide intention that it will have some real and substantial business function its existence may not generally be disregarded for tax purposes britt supra pincite however where the parent_corporation so controls the affairs of the subsidiary that it is merely an instrumentality of the parent the corporate entity of the subsidiary may be disregarded 483_f2d_1098 cir you represent that you formed b for the bona_fide business_purpose of licensing software x to other educational institutions and commercial businesses in hopes of developing it into a viable commercial business b will further develop software x to enable you to run and track program a b's licensing of the use of software x to other educational institutions will allow them to offer similar competency-based programs b will have a real and substantial business_purpose therefore its existence should not be disregarded for federal_income_tax purposes b will not be a mere instrumentality of you b’s board_of directors will not consist of a majority of your board members a majority of b’s directors will not be by employed by you nor be on your board_of directors or related to any person employed by any of your directors you will not actively participate in the day-to-day affairs of b for you will only exercise your normal rights as a shareholder and as permitted in your bylaws you represent that b will maintain separate books_and_records including maintaining separate bank accounts and financial records b will also maintain separate facilities and addresses apart from you as well as telephone numbers and telephone listings also to the extent b leases office space from you then you will be reimbursed the fair_market_value of the usage likewise to the extent you provide administrative services to b you will receive reimbursement for the fair_market_value of your services based on the facts and representations stated above b should be treated as a separate_entity for tax purposes thus b’s activities and income should not be attributed to you as the parent to adversely affect your tax-exempt status under sec_501 likewise none of b’s gross_income should result in any unrelated_business_taxable_income to you under sec_512 b’s activities and operations are conducted solely by b and are not attributed to you and therefore are not considered to be a trade_or_business that is regularly carried on by you see sec_1_513-1 see also sec_1_513-1 whether the dividends you may receive from b should be excluded from the computation of unrelated_business_taxable_income under sec_512 would depend on if the dividends are an allowable modification permitted in subsection b and not a specified_payment within the meaning of subsection c in accordance with sec_512 ifa controlling entity receives or accrues a specified_payment from another entity it controls then such payment is included in gross_income as derived from an unrelated_trade_or_business to the extent it reduces the net_unrelated_income of the controlled_entity for purposes of sec_512 b would be considered a controlled_entity since you own more than percent of the vote and value of b’s stock however dividend income is not a specified_payment inasmuch as b is a separate tax entity any dividends you receive from b would be a modification under sec_512 accordingly any dividend income that you may receive from b will not be subject_to the unrelated_business_income_tax rulings your ownership of b will not have an adverse effect on your tax-exempt status under sec_501 the gross_income realized by b will not be treated as unrelated_business_taxable_income to you under sec_512 any dividends you may receive from b will be excluded under sec_512 from the computation of unrelated_business_taxable_income under sec_512 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seto manager eo technical enclosure notice
